DETAILED ACTION
This Office action is in response to amendments filed 12/16/2020. It should be noted that claims 1 and 13 have been amended, claim 14 has been cancelled, and claim 15 has been added.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 10, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saga US 2014/0147322 A1.
Saga discloses, regarding claim 1, a variable displacement pump comprising: a pump configuration unit 16 that is structured to suck and discharge oil by being driven and rotating; a ring-shaped movable member 15 that defines a plurality of working fluid chambers PR by accommodating the pump configuration unit 16 at an inner circumferential side of the movable member 15 and changes a volume of each working fluid chamber PR by moving; a pump housing 11/12 that houses therein the pump configuration unit 16 and the movable member 15, both axial direction end surfaces of the movable member 15 being in sliding-contact with both opposing inside surfaces of the pump housing 11/12 (clearly shown in Fig. 3); an inlet section 23 (see suction elements 21a, 21b, 21c) that is formed on at least one of the both inside surfaces of the pump housing 11/12 and opens in an inlet-side area where the volume Re claim 2, wherein: the second control hydraulic chamber 32 gives the force to the movable member 15 in a direction in which the volume variation of each working fluid chamber is increased by a discharge pressure supplied from the outlet section (see discharge elements 22a, 22b, 22c); Re claim 3, wherein: an average radial direction width of the second seal part (see 15f) is greater than an average radial direction width of the first seal part (see 15j; this is clear from Figs. 3 and 4); Re claim 4, wherein: a minimum radial direction width of the second seal part (15f) is greater than a minimum radial direction width of the first seal part (15j); Re claim 5, wherein; a maximum radial direction width of the second seal part (15f) is greater than a maximum radial direct ion width of the first seal part (15j); Re claim 10, wherein: the movable member 15 is a cam ring that increases and decreases the Re claim 13, further comprising: a control mechanism 60 that controls supply and discharge of a hydraulic pressure to and from the second control hydraulic chamber 32 according to a discharge pressure of the working fluid from the outlet section; Re claim 15, wherein: an area (substantially broad) of a pressure receiving surface (of 15k), on the second control hydraulic chamber 32 side, of the moveable member 15 is larger than an area (substantially broad) of a pressure receiving surface (of 15j), on the first control hydraulic chamber 31 side, of the moveable member 15 (Saga clearly meets this substantially broad limitation in multiple ways).

Claims 1-5, 10, 11, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saga 10,161,398. 
Saga discloses, regarding claim 1, a variable displacement pump comprising: a pump configuration unit 16 that is structured to suck and discharge oil by being driven and rotating; a ring-shaped movable member 15 that defines a plurality of working fluid chambers PR by accommodating the pump configuration unit 16 at an inner circumferential side of the movable member 15 and changes a volume of each working fluid chamber PR by moving; a pump housing 11/12 that houses therein the pump configuration unit 16 and the movable member 15, both axial direction end surfaces of the movable member 15 being in sliding-contact with both opposing inside surfaces of the pump housing 11/12; an inlet section 23 (see suction elements 21a, 21b, 21c) that is formed on at least one of the both inside surfaces of the pump housing 11/12 and opens in an inlet-side area where the volume of each working fluid chamber Re claim 2, wherein: the second control hydraulic chamber 32 gives the force to the movable member 15 in a direction in which the volume variation of each working fluid chamber is increased by a discharge pressure supplied from the outlet section (see discharge elements 22a, 22b, 22c); Re claim 3, wherein: an average radial direction width of the second seal part (see 15b) is greater than an average radial direction width of the first seal part (see 15d; this is clear from Fig. 2); Re claim 4, wherein: a minimum radial direction width of the second seal part (15b) is greater than a minimum radial direction width of the first seal part (15d); Re claim 5, wherein; a maximum radial direction width of the second seal part (15b) is greater than a maximum radial direct ion width of the first seal part (15d); Re claim 10, wherein: the movable member 15 is a cam ring that increases and decreases the volume variation of each working fluid chamber Re claim 11, further comprising: a third control hydraulic chamber 36 that is formed between the rocking fulcrum 19 of the movable member and the first control hydraulic chamber 31 and communicates with a low pressure side, and wherein a radial direction width of a third seal part (see 15c) that is formed on the both end surfaces of the movable member 15 and seals a gap between each working fluid chamber PR and the third control hydraulic chamber 36 in the outlet-side area is greater than the radial direction width of the first seal part (15d; clearly shown in Fig. 2); Re claim 13, further comprising: a control mechanism 60 that controls supply and discharge of a hydraulic pressure to and from the second control hydraulic chamber 32 according to a discharge pressure of the working fluid from the outlet section; Re claim 15, wherein: an area (substantially broad) of a pressure receiving surface (of 15e), on the second control hydraulic chamber 32 side, of the moveable member 15 is larger than an area (substantially broad) of a pressure receiving surface (of 15d), on the first control hydraulic chamber 31 side, of the moveable member 15 (Saga clearly meets this substantially broad limitation in multiple ways).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being obvious over Saga US 2014/0147322 A1.
Saga discloses the general conditions of the claimed invention except for the express disclosure of the radial direction width of the second seal part being substantially 3.5 mm or greater. It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the assembly with these parameters, since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) see MPEP 2144.05 II - Optimization of Ranges).

Claim 12 is rejected under 35 U.S.C. 103 as being obvious over Saga 10,161,398.
Saga discloses the general conditions of the claimed invention except for the express disclosure of the radial direction width of the second seal part being substantially 3.5 mm or greater. It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the assembly with these parameters, since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) see MPEP 2144.05 II - Optimization of Ranges).
inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Response to Arguments
Applicant's arguments filed 12/16/2020 have been fully considered but they are not persuasive.
In response to Applicant’s arguments regarding the final limitation of claim 1: Applicant argues, “the width of the cam ring 15 [of the Saga references] is substantially constant throughout the entire circumference of the cam ring 15 except for sections where the seal member etc. are provided, and the width, at a second control hydraulic chamber 32 side, of the cam ring 15 is not as great as compared with the other portions of the cam ring 15. As stated above, only the width at the section where the seal member is provided is greater. Thus, Saga ‘322 and Saga ‘398 fail to disclose or . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476.  The examiner can normally be reached on 9am - 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 5712727118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





PJB/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746